FILED
                                                                                                    COURT OF APPEALS
                                                                                                         DIVISION Id
                                                                                                2015 MAY 19 AM 9: 05

                                                                                                ST .`   E OF WASHINGTON
                                                                                                BY




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                  DIVISION II

    MIKE BELENSKI,                                                               No, 45756 -3 -II


                                     Appellant,


           v.




    JEFFERSON COUNTY, a Washington State                                     PUBLISHED OPINION
    political subdivision,



                                      Respondent.


          JOHANSON, C. J. —        In this Public Records Act ( PRA)1 case, Mike Belenski appeals a

superior court order      granting summary judgment in favor          of   Jefferson   County (County).     Belenski


argues that the County was required to produce records in response to his requests for ( 1) the

County' s Internet   access    logs ( IAL), (2)   the electronic records he was seeking for which the County

does not generate a backup, and ( 3) records and contact information relating to a former county

employee.




           We hold that ( 1) the County' s IALs are subject to disclosure under the PRA because they

contain information relating to the conduct of government and therefore are public records, but

the PRA      statute of   limitations bars Belenski'    s claims   relating to   one of   the IAL   requests, (   2) the




1
    Ch. 42. 56 RCW.
No. 45756 -3 - II



County is not required to respond to Belenski' s request for electronic records for which the County

does   not generate a         backup    because that   request    did   not   involve identifiable   public records, (   3) the


County properly withheld records regarding its former employee under statutory exemptions,

properly provided a brief explanation to support its claimed exemptions, and did not silently

withhold records.             Accordingly, we affirm in part, reverse in part, and remand for proceedings

consistent with this opinion.


                                                            FACTS


                                                       I. BACKGROUND


            The County provides an extensive network of computers, servers, and other technology for

use   by    its   employees.      At any given time, there are over 300 county -owned personal computers

 PCs) in      service.       The County' s Information Service Department ( IS) secures and maintains this

infrastructure using firewall             software    known      as "   SonicWall" that, in conjunction with another


program           called "   Viewpoint,"       automatically generates information regarding contacts between

county PCs and the Internet. The record of these contacts is known as an " Internet Access Log"
        2
 IAL)       or "   System     Log." The default setting on the software saves this information for 13 months,

with each new day deleting and replacing the oldest day. The purpose of providing Internet access

to county         employees     is to   give   them " tools to   perform      their job tasks,"   and network and Internet


access is provided as a research and communication apparatus to assist in conducting county

business. Clerk' s Papers ( CP) at 30.




2
    The     County      contends    that IAL      is different from      an "   Internet Access Audit      Log,"   which the

 County is required to maintain by Jefferson County Resolution 17 -198. According to the County,
 an Internet Access Audit Log would only be generated upon the request of a department head.
                                                                   2
No. 45756 -3 - II



          Belenski made four separate PRA requests for records associated with Internet use by

county employees. 3 First, on September 27, 2010, Belenski requested the County' s IAL from

February    1, 2010 to September 27, 2010 ( request           # 1).    The County responded on October 4 that it

had no responsive records.


          Second, on November 2, 2011, Belenski requested to inspect IALs from January 1, 2011

to November 1, 2011 (      request # 2).     As a result of Belenski' s request, IS manager David Shambley

discovered that there had been a catastrophic hard drive failure that affected the Viewpoint

software.      Shambley   then informed Belenski that "[              g] ood solid archive data" for the IALs was

available from only November 10, 2011 forward but that the County had managed to salvage data

on some sporadic      dates   which    it   would collect and provide.        CP    at    379.   The County offered to

permit    Belenski to inspect the      available      IAL data " in their entirety," but Belenski amended his


request   to   seek electronic copies       instead   of   inspection. CP     at   226.    The County later provided

Belenski    a compact     disc ( CD) containing this information.             The County considered the request

fulfilled at this point, but Belenski considered the IAL data contained on the CD insufficient.

          Third, on December 8, 2011, Belenski submitted a PRA request for " electronic copies of


every   electronic record     for   which   Jefferson   County [ IS] does    not generate a      back up" ( request #3).


CP at 40. The County responded, refusing to produce records because Belenski' s request was not

a request for " identifiable" public records pursuant to RCW 42. 56. 080.




3
    Belenski   made an additional request       for "[ t]he certificate( s) of records destruction for the [ IALs]
for February 1, 2010 to September 27, 2010."                 CP at 216. Because Belenski makes no argument
related to this additional request, this request is irrelevant for purposes of this appeal.

                                                              3
No. 45756 -3 -II



         Fourth, in August 2012, Belenski requested all records and contact information for a former

IS   employee ( request # 4).      The County responded, producing some partially redacted documents

and providing Belenski with an exemption log for the records that it refused to produce based on

the PRA'     s      various   privacy    exemptions.          Belenski argues that the County' s response was

inadequate because it did not contain brief explanations.

         Belenski filed         suit    on   November         19,    2012,   alleging     several   causes of action and


complaining of various deficiencies associated with the County' s responses to his requests.

Shortly thereafter, the County provided the " brief explanations" that Belenski claims were missing

from request #4.


                                                        II. PROCEDURE


         The County moved for summary judgment, arguing in part that (1) the statute of limitations

bars Belenski'       s claim with respect      to   request # 1, (   2) the IALs were not "public records" as defined


by the PRA, and ( 3) in any event, the County had nevertheless satisfied Belenski' s request #2 by

producing the CD. The County argued further that Belenski had not requested identifiable records

in request # 3 and that the County had included proper exemption logs with regard to request #4.

          The superior court ruled that the County was entitled to summary judgment on Belenski' s

requests #   1, #    2, and # 3. 4 After an in camera review, the superior court ruled that the County had

properly   withheld and redacted             documents relating to           request #   4.   But the court found that the


County had failed to provide brief explanations which entitled Belenski to recover his costs. The



4 The superior court ruled that the IALs did not constitute public records within the purview of the
PRA because they were not related to government conduct or a proprietary function and, thus, did
not   satisfy the     second   prong    of   the PRA' s definition of "public           record."    The superior court also
agreed that Belenski' s request # 3 was not a request for " identifiable" public records.

                                                                     4
No. 45756 -3 -II


superior   court   dismissed Belenski'     s claims   for   requests #   1, #    2,   and #   3 and awarded Belenski


 434. 99   as costs   incurred resulting from     request # 4.   Belenski filed a motion for reconsideration,


but the superior court declined to reconsider its earlier rulings. Belenski appeals these orders and


the superior court' s May 2013 memorandum.

                                                   ANALYSIS


                                           I. STANDARD OF REVIEW


         We review challenges to an agency action under the PRA de novo where, as here, the

record   consists     of   documentary    evidence,   affidavits,   and         memoranda.        RCW 42. 56. 550( 3);


Resident Action Council         v.   Seattle Hous. Auth., 177 Wash. 2d 417, 428, 327 P.3d 600 ( 2013).


Similarly, we review summary judgment orders de novo, viewing the facts in the light most

favorable to the nonmoving party.          Vallandigham v. Clover Park Sch. Dist. No. 400, 154 Wash. 2d
16, 26, 109 P.3d 805 ( 2005).        Trial courts properly grant summary judgment where the pleadings

and affidavits show no genuine issue of material fact and the moving party is entitled to judgment

as a matter of     law. CR 56( c).    When reviewing a grant of summary judgment, we consider solely

the issues and evidence the parties called to the trial court' s attention on the motion for summary

judgment. RAP 9. 12.


                                II. PUBLIC RECORDS - REQUESTS # 1 AND # 2


         Belenski argues that the IALs are public records pursuant to the PRA because the IALs are


writings that contain information relating to the conduct of government that are retained by the

County. The County responds that the IALs are not public records under the PRA because a nexus

does   not exist   between the IALs      and a.   government     function. We agree with Belenski and hold


that under the plain language of the PRA, the requested IALs are writings prepared and retained



                                                            5
No. 45756 -3 -II



by the County that contain information relating to the conduct of government.5 We hold, however,
that the   County    was not required         to   produce records           in   response    to   request #     1 because the PRA


statute of limitations bars Belenski' s claim regarding that request.

                                                    A. LEGAL PRINCIPLES


           The PRA is       a "`   strongly   worded mandate '              aimed at giving interested members of the

public wide access          to   public   documents to         ensure governmental             transparency.            Worthington v.


Westnet, 180 Wash. 2d 500, 506, 341 P.3d 995( 2015) (                          quoting Hearst Corp. v. Hoppe, 90 Wash. 2d
123,    127, 580 P.2d 246 ( 1978)).               The    statute' s      language " reflects the belief that the sound


governance of a free society demands that the public have full access to information concerning

the    workings of    the   government."           Amren v. City of Kalama, 131 Wash. 2d 25, 31, 929 P.2d 389

 1997).    Accordingly, courts must avoid interpreting the PRA in a way that would tend to frustrate
that   purpose.     Worthington, 180 Wash. 2d                at   507.       The PRA "     shall      be   liberally     construed ...   to


promote     this   public   policy    and   to   assure   that the        public   interest   will      be   fully   protected."   RCW


42. 56. 030.


           Whether a document is a " public record" is a critical determination for the PRA' s purposes


because the Act         applies     only to      public records.          Dragonslayer, Inc. v. Wash. State Gambling

Comm 'n, 139 Wn.         App.      433, 444, 161 P.3d 428 ( 2007).                A public record is defined very broadly,




5 Belenski also argues that the burden is on the County to show that the IALs are not public records,
implying     that the   County      has failed to do       so.   Although Belenski is correct that the burden is on
the agency seeking to prevent disclosure of public records, that burden is only placed on the agency
once the threshold inquiry of whether the records are " public records" is met. Dragonslayer, Inc.
v. Wash. State Gambling Comm 'n, 139 Wash. App. 433, 441, 161 P.3d 428 ( 2007).

                                                                      6
No. 45756 -3 -II.



encompassing virtually any                record related     to the   conduct of government.       O' Neill v. City of

Shoreline, 170 Wash. 2d 138, 147, 240 P.3d 1149 ( 2010).


        RCW 42. 56. 010( 3) sets forth the definition of "public record" for purposes of the PRA and

provides in relevant part,


         Public record" includes any writing containing information relating to the conduct
        of government or the performance of any governmental or proprietary function
        prepared, owned, used, or retained by any state or local agency regardless of
        physical form or characteristics.


Accordingly,     to   constitute     a public record under            the PRA,   a record must   be ( 1)    a writing ( 2)

containing information relating to the conduct of government or the performance of a

governmental or proprietary function and (3) prepared, owned, used, or retained by a state or local

agency. Nissen        v.   Pierce   County,     183 Wn.    App.   581, 590, 333 P.3d 577 ( 2014),      review granted,




343 P.3d 759 ( 2015).


        B. THE IALs " CONTAIN INFORMATION RELATING TO THE CONDUCT OF GOVERNMENT"


        There is no genuine dispute that the IALs constitute writings that are retained by the

County.     At issue here is         whether      the IALs "    contain[ ]   information relating to the conduct of

government or       the    performance of government."                RCW 42. 56. 010( 3).   We broadly interpret the

second element of          the   public record     test to   allow    disclosure.   Confederated Tribes, of Chehalis

Reservation v. Johnson, 135 Wash. 2d 734, 746, 958 P.2d 260 ( 1998).


        The purpose of providing Internet access to county employees is to give them " tools to

perform     their job tasks"        and   to   research and communicate          for county business.      CP   at   30.   The


requested IALs were generated when a government employee, using a government computer,

accessed the Internet. The IALs contain a record of every contact a county employee makes to the

Internet.    An IAL record displays, among other things, Internet protocol ( IP) addresses and the

                                                                 7
No. 45756 -3 -II



time the contact is made. According to Shambley, the IALs contain " data about data, the so- called
              6
meta -data.   "    CP   at   364.   Apparently, this information can be used to identify which websites

employees are contacting, notwithstanding the fact that doing so would involve a " cumbersome"

process.   CP at 364.


        County employees use the Internet to obtain information to perform their work. Therefore,

there is no question that the IALs record work -related Internet use on a county -owned computer.

Accordingly, we hold that the requested IALs fall squarely within the definition of public records. 8
                                    C. PRIOR CASE LAW IS DISTINGUISHABLE


        Although our courts have previously construed the second prong of the PRA definition,

this is a case of first impression because of the unique nature of the requested data. The County

relies on our opinion in Dragonslayer, 139 Wash. App. at 439, and our Supreme Court' s decision in

Concerned Ratepayers Ass 'n v. Public Utilities District No. 1 of Clark County, 138 Wash. 2d 950,

983 P.2d 635 ( 1999), in support of the proposition that the IALs are not public records because the


County did        not use    the IALs for any   purpose   before Belenski'   s requests.   Therefore, the County




6 Our Supreme Court has held that the metadata stored as part of an electronic record is a public
record subject to disclosure. O' Neill, 170 Wash. 2d at 147.


7 The County also contends that the IALs do not satisfy prong three of the definition because the
County did not prepare, own, retain, or use them. This argument lacks merit because the County
owned the computers and software that created the IALs; Jefferson County Resolution 17 -98
required the IS to maintain the IALs and the County retained the IALs at least temporarily.

8 Because the trial court concluded that the IALs were not public records, it did not consider
whether any part of the requested information might be " purely personal in nature" nor did it
consider whether any exemptions might apply. Because the County has not claimed that any part
of the requested information is purely personal, we do not address that issue nor do we address
whether any exemptions might apply.

                                                            8
No. 45756 -3 -II



argues there is no nexus between the IALs and any government use or decision -making as the

aforementioned cases require. But those cases are distinguishable because the records at issue in


those cases were created by third parties. Here, it is undisputed that the requested information was

generated from within the government agency and that no third parties are involved.

            In Dragonslayer, the issue was whether audited financial statements prepared by an

independent public accountant firm and subsequently submitted to the Gambling Commission

were public records under              the PRA. 139 Wash. App. at 440. There was no dispute that prongs one

and three of the public record definition were satisfied because the financial statements were

 writings" that were retained by the commission pursuant to the Washington Administrative Code.

Dragonslayer, 139 Wash. App. at 444. The Dragonslayer court was asked to determine whether the

financial statements prepared by a third party related to the conduct of government. 139 Wash. App.

at   447.    Finding the record inadequate to make that determination, we remanded the matter and

directed the trial court to make additional findings as to how the commission used the firm' s

financial statements in order to determine whether they were related to a public function.

Dragonslayer, 139 Wash. App. at 446.

            In   part,   the Dragonslayer        court relied   on   language from Concerned Ratepayers.              There,


our Supreme Court held that technical documents related to the construction of a power plant that


were prepared            by   a   third party   were nevertheless public records.           Concerned Ratepayers, 138
Wash. 2d       at   962.    The Concerned Ratepayers court reasoned that because a nexus existed between


the information and the public utility district' s decision-making process, the technical documents

were,   therefore, " used"          by the agency. 138 Wash. 2d      at   960 -61. The   court stated, "[   T] he information




                                                                 9
No. 45756 -3 - II



relates not only to the conduct or performance of the agency or its proprietary function, but is also

a relevant   factor in the agency'   s action."   Concerned Ratepayers, 13,8 Wn.2d at 960 -61.


          The County relies on Dragonslayer and Concerned Ratepayers to argue that a " nexus" is

required    between the IALs       and    government    function.    But in Dragonslayer and Concerned


Ratepayers, it was unclear whether the requested records related to a government function because

the information     was generated    by   a   third party and not   by   the agency. 9   Therefore, those courts


required that the third-party-generated information must be actually " used" by the government

agency to be considered a public record. Concerned Ratepayers, 138 Wash. 2d at 961; Dragonslayer,
139 Wash. App. at 446.

          But here, where government employees use government computers and software to access


the Internet for their assigned work, there is no need to require the resulting IALs to be " used" by

the agency in order to be a record " containing information relating to the conduct of government."

RCW 42. 56. 010( 3).    Under these facts and under a plain reading of the PRA, it is sufficient that

the   requested   information "   contain[ s]   information relating to ...      governmental ...     function."


RCW 42. 56. 010( 3).


          The County also relies on Tiberino v. Spokane County, 103 Wash. App. 680, 13 P.3d 1104

 2000),    to support its argument that there needs to be a " nexus" or " use" requirement. Although

the requested information in Tiberino did not involve third -party- generated information, that case

is nevertheless distinguishable. There, Division Three of this court held that personal e -mails sent




 9 We also note that while the Dragonslayer court' s analysis revolved around prong two of the
  public record" definition, Concerned Ratepayers involved an examination of prong three of that
 definition. 138 Wash. 2d at 958.


                                                         10
No. 45756 -3 -II



from Tiberino' s county -owned computer were public records within the scope of the PRA because

the county printed the e -mails in preparation for litigation resulting from Tiberino' s termination, a

proprietary function.          Tiberino, 103 Wn.        App.    at   688.    Thus, the County argues that county -

generated      e -mail   was   not   considered    a public    record       until   it    was " used"     in connection with


government       business.     But in Tiberino, it was undisputed that the e -mails was purely personal in

nature even though they were generated by a government employee on a government computer.

Here, in contrast, the County does not claim that any of the requested IALs are purely " personal"

in   nature.   We therefore find Tiberino unhelpful on, the issue of whether the requested IALs are

public records.



          To further support its argument that the IALs do not relate to government conduct, the


County argues that the IALs were collected only as an unwanted function of the County' s software

program.       The County argues further that IAL data might be a public record within the terms of

the PRA if it were used to create an audit log of employee Internet use that was then used in

connection with some proprietary function. The record establishes that the County never reviewed

the IALs or used them for any governmental function. IS manager Shambley declared that he had

never been asked to produce the IAL data by any county supervisor, manager, elected official, or

director. The      County " virtually ignored"         the IALs,     at   least   until   Belenski'   s   PRA   requests.   CP at


292.


          But the    County' s       arguments    do   not   address      whether    the IALs     nonetheless " contain[ ]




information      related   to the    conduct of government."          RCW 42. 56. 010( 3).            And we hold that there


is no requirement under the PRA that the IALs be " used" by the government when the IALs are

created by government employees using government computers and software in the course of their


                                                               11
No. 45756 -3 -II



assigned work. To the extent the superior court required such a use or nexus, it erred. Under these


circumstances, the IALs contain information relating to the conduct of government such that they

satisfy prong two of the " public records" definition.

                                   D. STATUTE OF LIMITATIONS ON REQUEST # 1


           The County also argues that any claim Belenski can assert with regard to his request for

the   County' s     IALs from     February      1, 2010 to September 27, 2010 ( request         #   1),    is barred by either

the PRA'       s   one -year   statute   of   limitations, RCW 42. 56. 550( 6),      or   by   the two -year      " catch -all"




statute of     limitations     contained      in RCW 4. 16. 130.      We hold that Belenski' s claim with regard to


request #      1 is barred by the two -year statute of limitations.

           A   request   for   records under      the PRA is    subject   to two   separate    limitation      periods.   One


provision in the Act itself provides that a plaintiff must file an action within one year of either ( 1)


an agency' s claim of exemption from the PRA' s disclosure requirements, or (2) an agency' s " last

production of a record on a partial or             installment basis.      RCW 42. 56. 550( 6);           Johnson v. Dep 't of

Corr., 164 Wn.          App.    769, 775, 265 P.3d 216 ( 2011), review denied, 173 Wash. 2d 1032 ( 2012).


Alternatively, the two -year " catch -all" statute controls when there are no other applicable statutes

of limitation. Johnson, 164 Wash. App. at 777.

           Here, the     County     contends      that its   answer   to Belenski'   s request #      1 of " no responsive


records" triggered the running of the PRA' s one -year statute of limitations. CP at 214. Although

it is not immediately clear whether such a response would trigger the PRA' s one -year statute, we

need not answer this question because Belenski' s suit was untimely under the latter two -year

statute.




                                                               12
No. 45756 -3 -II


         Belenski   made request #     1 on September 27, 2010. The County mailed a letter stating that

it had " no   responsive records" on    October 4,   and e- mailed    him the      same answer on   October 5.   CP


at 214. Belenski does not dispute having received the responses on those dates. Belenski did not

file his complaint until November 19, 2012, over two years after the County responded to request

 1.   Accordingly, we hold that Belenski' s claim regarding the County' s IALs from February 1,

2010 to September 27, 2010 ( request        #   1) is barred by the statute of limitations contained in RCW

4. 16. 130.


                            E. COUNTY' S PRODUCTION OF CD ON REQUEST # 2


         The County further argues that if the IALs are considered public records, it nevertheless

satisfied request #2 by providing Belenski with the CD containing the " aggregate" IAL summary.

Belenski responds that he never agreed to accept a summary report of the Internet activity in lieu

of his request for the complete IALs.


         But this issue is not ripe for our review, and even if it were, the record is not developed


enough to determine whether the CD was sufficient to satisfy Belenski' s request. The superior

court made no ruling regarding the CD as it pertained to request #2. And from the record before

us, we cannot discern what the CD actually contained. The record includes neither the CD itself

nor any copy of the files thereon. To address this contention, additional fact finding is required

on remand.



                                III. IDENTIFIABLE RECORDS - REQUEST # 3


         Belenski    next   contends   that PRA     request #   3 for " electronic copies of every electronic


record   for    which   Jefferson   County [ IS] does         not   generate   a   back up"   was a request for


 identifiable" records. CP at 40. We conclude that Belenski' s request was not one for identifiable



                                                         13
No. 45756 -3 -II



public records because the County never kept records in such a way that would allow them to

identify   records     that   were not "   backed up" and because the PRA does not require an agency to


conduct research or to explain public records.


         A   request under        the PRA   must   be for      an "   identifiable   public record."    See Hangartner v.


City ofSeattle;     151 Wash. 2d 439, 447 -48, 90 P.3d 26 ( 2004) ( emphasis                 added) (   quoting former RCW

42. 17. 270 ( 1987)).        A   mere request   for information does         not so    qualify. Wood v. Lowe, 102 Wn.


App.   872, 879, 10 P.3d 494 ( 2000);          Bonamy v. City ofSeattle, 92 Wash. App. 403, 410 -12, 960 P.2d
447 ( 1998).     Moreover,         although   there is   no official       format for    a valid   PRA   request, "   a party


seeking documents            must, at a minimum, [(      1)]   provide notice that the request is made pursuant to


the [ PRA]    and [(   2)]    identify the documents with reasonable clarity to allow the agency to locate

them."     Hangartner, 151 Wash. 2d at 447. The PRA does not require agencies to research or explain


public records, but only to make those records accessible to the public. Bonamy, 92 Wash. App. at

409. And a court cannot order production of records that do not exist. Neighborhood Alliance of

Spokane      County v. County        ofSpokane, 172 Wash. 2d 702, 753, 261 P.3d 119 ( 2011).                 When a request


is invalid, the agency is excused from complying with it. Bonamy, 92 Wash. App. at 412.

           Belenski' s claim that he requested " identifiable records" is unpersuasive. First, the County

does not bifurcate records in a manner that would allow it to provide Belenski with a copy of every

record   that the   County does not " back up." Shambley described IS' s recommendation that county

employees take it upon themselves to employ precautionary measures to save electronic records

to   external servers or         drives maintained   by    the   County. Whether or not county employees heed

this advice is not something that IS tracks. Consequently, if the County were required to research
an untold number of records to respond to Belenski' s request, it would be obligated to create and



                                                                 14
No. 45756 -3 - II



produce records that do not currently exist. Bonamy, 92 Wash. App. at 409; Neighborhood Alliance,
172 Wash. 2d at 753. This is a result that the PRA neither intends nor requires.

          Second, Belenski'   s request        is essentially    a request   for information.      In Bonamy, Division

One of this court held that Bonamy failed to make a request for identifiable records in part because

he stated that he wanted to " know" what policy guidelines govern investigations into employee

conduct and how they differ from other related policies rather than simply requesting copies of the

policies themselves. 92 Wash. App. at 409. Similarly, in Smith v. Okanogan County, 100 Wash. App.
7, 19, 994 P.2d 857 ( 2000),       Smith asked the Okanogan County Commissioners' Office to advise

him when, how, and why the county became a municipal corporation. The court held that Smith' s

request   failed to   identify    a public         record.     Smith, 100 Wn.    App.   at   19.    Instead, Smith was


essentially requesting information. Smith, 100 Wash. App. at 19.

          Here, responding to the County' s assertion that he had failed to request identifiable records,

Belenski said that he wanted the records in part because he wanted to identify "what public records

are at risk   of permanent       loss."       CP   at   237.   By virtue of his request, Belenski was essentially

seeking information associated with the County' s approach or policy regarding storage and

maintenance of electronic records. Belenski sought to determine whether there are records ( and if


so, which records) that the County does not trouble itself to secure. For the foregoing reasons, we

hold that Belenski'     s request #       3   was not a request       for " identifiable" public records within the


meaning of the PRA.

                         IV. EMPLOYMENT RECORD EXEMPTIONS - REQUEST # 4


          Belenski further argues that the County improperly withheld records related to a former

county employee because the claimed exemptions for employees and applicants no longer apply


                                                                 15
No. 45756 -3 - II



to a former employee. Belenski claims that at least some of the records that were withheld entirely

should   have been      produced with partial redactions.     We hold that Belenski' s claims fail because


he cites no authority to suggest that exemptions for employee privacy do not apply to former

employees. 1°

                          A. APPLICATION OF EXEMPTION TO FORMER EMPLOYEES


         The PRA requires a government agency to disclose any public record upon request;

however, an agency lawfully withholds production of records if one of the PRA' s enumerated

exemptions applies.        RCW 42. 56. 070( 1);     Sanders v. State, 169 Wash. 2d 827, 836, 240 P.3d 120


 2010). "   The PRA' s exemptions are provided solely to protect relevant privacy rights or vital

governmental interests that sometimes outweigh the PRA' s broad policy in favor of disclosing

public records."       Resident Action Council, 177 Wash. 2d            at   432.    The burden is on the agency to

establish   that    an exemption applies.     RCW 42. 56. 550( 1);    Resident Action Council, 177 Wash. 2d at


428.


         Here, the      County   invoked the     exemptions contained            in former RCW 42. 56. 250( 2)-( 3)


 2010) either to withhold entirely or redact partially records associated with the former employee' s

personnel    file    and employment       application materials.     Former RCW 42. 56. 250 exempts some


public employee records from public inspection and copying under the PRA and provides that the

following records are exempt,




10 Belenski also asserts that the superior court erred by failing to make written findings that the
exemptions were proper specifically because the protected relevant privacy rights or vital
government interests applied to the former employee' s personnel information. But Belenski did
not raise this issue before the superior court, and he cites no authority to support the notion that a
court must enter        such   findings   when   it determines that       an   exemption   applies.   Therefore, we
decline to further address this assertion.


                                                         16
No. 45756 -3 -II



                     2)   All   applications    for   public    employment,   including the names of
        applicants, resumes, and other related materials submitted with respect to an
        applicant;

                     3)   The residential addresses, residential telephone numbers, personal
        wireless telephone numbers, personal electronic mail addresses, social security
        numbers, and emergency contact information of employees or volunteers of a
        public agency, and the names, dates of birth, residential addresses, social security
        numbers, and emergency contact information of dependents of employees or
        volunteers of a public agency that are held by any public agency in personnel
        records, public employment related records, or volunteer rosters, or are included in
         any mailing list of employees or volunteers of any public agency.

         The    record reveals     that the    County   withheld    four documents in their entirety.   Three of


these documents were related to the former employee' s county employment application and one

was related to his family' s medical information. The employment application documents include

background checks, resumes, the application itself, and driving records. These documents clearly

constitute the type of employment application material categorically exempt under former RCW

42. 56. 250( 2).     The County also produced three documents with partial redactions to exclude

residential addresses, personal e -mail and telephone numbers, as well as medical information.

Each   of   these   are also    properly   exempt under    the PRA.      See former RCW 42. 56. 250( 3); RCW


42. 56. 360( 2).


         The crux of Belenski' s argument appears to be that the County was not entitled to refuse

to produce these records by availing itself of the aforementioned exemptions because the former

employee is neither an applicant nor is he an employee. But there is no language in either of those


exemptions that limits their application only to current employees or only to those whose

applications for employment happen to be contemporaneous with a PRA request. Such a reading

would
         defy      reason   and   jeopardize privacy.      See Seattle Firefighters Union Local No. 27 v.


Hollister, 48 Wn.         App.    129, 134, 737 P.2d 1302 ( 1987) ( construing public employee privacy



                                                               17
No. 45756 -3 - II



exemption contained       in former RCW 42. 17. 310( 1)( b) (           1987) to apply to retired firefighters and

police   officers).    We hold that the exemptions apply to the former employee' s records and,

therefore, the County properly withheld or redacted them.

         Belenski     next also   argues   that   a one -page "   screenshot" that the County withheld under

former RCW 42. 56. 250( 2) and ( 3) should have been produced with partial redactions because it

contains the former employee' s employee number aside from his exempt home address. But our

courts have held that an employee' s name coupled with his or her identification number, can be


properly exempt under the PRA for privacy because such material could potentially provide access

to other exempt personal information. Tacoma Pub. Library v. Woessner, 90 Wash. App. 205, 221-
                                                       11
22, 951 P.2d 357, 972 P.2d 932 ( 1998).                   We hold that the County properly withheld the

screenshot record.



                                            B. BRIEF EXPLANATIONS


         Belenski argues that the County' s exemption logs continue to lack the necessary " brief

explanation" required      by   the PRA. Br.      of   Appellant   at   31.   Belenski also asserts that the County

 silently withheld" records from him. Br. of Appellant at 34. Wechold that the County provided

a sufficient brief explanation in its revised exemption log.

         An agency withholding or redacting any record must specify the exemption and give a

brief   explanation of    how the   exemption applies         to the document.       RCW 42. 56. 210( 3); Sanders,




11. Belenski also claims that he should have been entitled to a partially redacted screenshot because
the screenshot displayed a time of 11: 48 AM. But the time that appears on the screenshot is not an
actual part of the employee record being displayed. Rather, it is the time that the screenshot was
taken on the county       employee' s computer, separate and              distinct from the   redacted record.   The

record itself shows only the former employee' s name, his home address, and his employee number,
which, as we have explained, is all exempt under the PRA for privacy.
                                                            18
No. 45756 -3 -II
169 Wash. 2d at 846. Merely identifying the document and the claimed exemption does not suffice

to satisfy the brief explanation requirement. Sanders, 169 Wash. 2d at 846.

        Here, the County initially cited only the name of the document and the applicable

exemption   in the   exemption       log    it   provided       to Belenski in      response   to   request # 4.   Shortly after

Belenski commenced this litigation, the County provided a revised exemption log that contained

a new section      dedicated to brief        explanations         for      each claimed exemption.         The superior court


ruled that because the County satisfied its obligation under the PRA only after Belenski filed suit,

Belenski   was    entitled   to    recover       his   costs.    Because he prevailed on this issue, the nature of


Belenski' s argument to this court is unclear.


        To the extent that he contends that the revised exemption logs lack the requisite brief

explanation,     Belenski'   s    argument        fails.     In addition to identification of each record and the


applicable exemption,        the   revised       log features     a section entitled "   Brief Explanation." CP at 657-


58.   There, the County provides a description of either the nature of the document that justifies

exemption as a whole or an explanation as to the particular information that permits redaction. We


hold that Belenski' s claim fails.


                                                  C. SILENT WITHHOLDING


        Belenski     claims      that the   County         silently   withheld records    from him. Belenski bases this


assertion on the fact that he later discovered numerous records responsive to request # 4 that had


not been provided to him by the County. In Belenski' s view, the fact that his request for the former

employee' s records " had only been sent to 3 entities" was evidence that the County purposely and

deceptively    withheld records.        Br.       of   Appellant      at   34.   We hold that the County did not silently

withhold records.




                                                                   19
No. 45756 -3 -II



        The PRA prohibits " silent withholding" or the failure to reveal that some records have been

withheld in their entirety, which gives requesters the misleading impression that all documents

relevant to the request have been disclosed. Progressive Animal Welfare Soc. v. Univ. of Wash.,

125 Wash. 2d 243, 270 -71, 884 P.2d 592 ( 1994). "'           The adequacy of a search is judged by a standard

of reasonableness, that is, the search must be reasonably calculated to uncover all relevant

documents. '    Forbes    v.   City   of Gold Bar, 171 Wn.      App. 857,    866, 288 P.3d 384 ( 2012) ( quoting


Neighborhood Alliance, 172 Wash. 2d             at   720), review denied, 177 Wash. 2d 1002 ( 2013).


        The   record shows      that the   County forwarded      Belenski'   s request #   4 to three departments:


auditor /payroll,    central   services,     and Board of County Commissioners /Human Resources

 BoCC/ HR).    Belenski cites no authority to support the proposition that the County violated the

PRA   by filtering   Belenski'   s request    through only three county departments.           Nor does Belenski


show that the County' s search for the requested documents was unreasonable. As part of request

 4, Belenski asked for all e -mails to and from the former employee, all records documenting his

training involving    the PRA,        and all records   containing his   contact   information.   Considering the

nature of Belenski' s request, it was reasonable to contact the auditor /payroll, central services, and


BoCC/ HR.


        Moreover, even had the County provided the same records Belenski was able to acquire

through other means, it would have been entirely within the right of the County to redact the former

employee' s personal      information      as explained above.      The County did not violate the PRA by

 silently withholding" records.




                                                           20
No. 45756 -3 -II



                                                  CONCLUSION


         We hold that the        County' s IALs    are " public records"   because they contain information

relating to the conduct of government. Therefore, we reverse the trial court' s grant of summary

judgment to the County on request #2. We affirm the trial court' s grant of summary judgment to

the   County   on requests #   1, #   3, and #4. Accordingly, we reverse in part, affirm in part, and remand

for action consistent with this opinion.




 We concur:




 MAXA, J.




 LEE, J.




                                                         21